i)ISMISS;   Opinion   issued October 10, 2012




                                                   In The
                                        (!uiirt uf ppta1
                               FiftI! Jiitrirt uf t!kxzu tt Ju11a
                                           No. 05-ii-00862-CV


                                       DON BRODE, Appellant

                                                    V.

                               JP MORGAN CHASE BANK, NA, Appellee


                              On Appeal from the County Court at Law No. 2
                                          Dallas County, Texas
                                  Trial Court Cause No. CC-i 1-02250-B


                                   MEMORANDUM OPINION
                                Before Justices Morris, Francis, and Murphy
                                        Opinion By Justice Francis

       The Court has informed appellant that the brief he filed failed to comply with the requirements

of appellate rule 38.1. See TEx. R. App. P. 38.1. On September 14, 2012. we directed him to file a brief

that complied with the rule within ten days. Id.    We cautioned appellant that if he failed to file an

amended brief as directed, his appeal would be dismissed without further notice. As of today’s date,

appellant has not filed an amended brief. Accordingly, we dismiss the appeal. See TEx. R. Apr. P.

38.8(a)(I) & 42.3(b) & (c).




                                                     MOLLY FRCIS
                                                     JUSTICE
1 10862F.P05
                               (!nitrt nf ;\.ipcztJ.
                       FiftI! 1i!itrirt nf tLexti it ia11wi

                                      JUDGMENT
l)ON BRODEN, Appellant                            Appeal from the County Court at Law No. 2
                                                  of Dallas County. Texas. (Tr.Ct.No. CC-il-
No. 05-1 1-00862-CV         V.                    02250-B).
                                                  Opinion delivered by Justice Francis. Justices
JP MORGAN CHASE BANK, NA. Appellee                Morris and Murphy participating.


      In accordance with this Court’s opinion of this date. this appeal is DISMISSED. It is
ORDERED that appellee JP Morgan Chase Bank. NA recover its costs of this appeal from appellant
Don Broden.

Judgment entered October 10, 2012.



                                                   kttL
                                                   1
                                                  MOLLY FRA1JC1S
                                                                  LU
                                                  JUSTICE